Citation Nr: 1219402	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  04-39 336	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable disability rating for malaria.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1943 to January 1946.

He appealed to the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, among other things, denied his claim of entitlement to a compensable rating for his service-connected malaria.  

In May 2005, in support of his claim, he testified at a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).

In June 2005, the Board issued a decision denying his claim.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2006 Order, the Court vacated the Board's decision and remanded the claim for further development consistent with instructions in an October 2006 Joint Motion.  So the Board, in turn, in March 2007, remanded the claim for compliance with the instructions in the Joint Motion.  The Board again remanded the claim in March 2008 because there had not been compliance with its prior March 2007 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).


After receiving the file back from remand, the Board issued another decision in December 2008 again denying the Veteran's claim.  He died less than a year later, in April 2009, but his surviving spouse was substituted as the appellant in prosecuting his claim for a compensable rating for his malaria to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008).  See also 76 Fed. Reg. 8, 666-01 (Feb. 15, 2011)(Proposed Rule).  

The appellant-widow appealed the Board's December 2008 decision to the Court.  And in a February 2011 Order, the Court granted a Joint Motion for Partial Remand and returned the file to the Board for compliance with the Board's March 2007 and March 2008 remand directives - in particular, for a medical opinion concerning whether the Veteran's heart disorders were residuals of his malaria.  Consequently, in September 2011 the Board sent the file to a Veterans Health Administration (VHA) medical expert for an advisory opinion.  The Board received a response later in September 2011 to this requested medical expert opinion.  The appellant-widow then was sent a letter in October 2011 informing her that she had 60 days from the date of that letter to submit further evidence or argument, including in response to this medical expert opinion, and that if nothing was received in that time period, the Board would proceed with the readjudication of her appeal.  And inasmuch as additional evidence seemingly had not been received, upon expiration of the 60-day grace period the Board determined the case was again ready for readjudication and proceeded to again deny the claim in January 2012, partly based on this additional medical expert opinion that had been obtained.


However, in November 2011, so prior to issuing that January 2012 decision, the Board had received but had not associated with the claims file a VA Form 21-22a from the listed attorney appointing himself as the appellant-widow's representative in prosecuting this claim to completion.  This attorney also had requested 60 days to submit additional evidence and argument in response to the September 2011 VHA medical expert opinion.

Consequently, in February 2012, to prevent prejudicing the appellant, the Board VACATED that January 2012 decision denying the claim for a compensable rating for the malaria.

The Board sent the widow-appellant's attorney a letter about a week later in February 2012 with a copy of that decision vacating the prior decision and indicating the Board was extending the 60-day deadline he had requested to submit additional evidence and/or argument in response to the VHA medical expert opinion to April 27, 2012 (i.e., 60 days from that February 2012 letter).  He did not submit any additional evidence and/or argument prior to this deadline, however, so the Board is proceeding with the readjudication of the claim.


FINDING OF FACT

There is no competent and credible evidence of active malaria during the several years immediately preceding the Veteran's death, or of any functional disability from past malaria, or of any residuals of malaria, including especially any heart disorders or diseases he may have had at the time of his death.



CONCLUSION OF LAW

The criteria are not met for a compensable disability rating for malaria.
 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.21, 4.88b, Diagnostic Code 6304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  


These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).


The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).


In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2004, March 2006, June 2007 and March 2008.  
The letters, especially in combination, informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, the March 2006 letter also complied with Dingess by discussing the "downstream" disability rating and effective date elements of this claim.  And of equal or even greater significance, after providing that additional Dingess notice, the RO/AMC readjudicated the claim in the SSOCs dated in October 2007 and April 2008 - including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable, and therefore appellate review may proceed without prejudicing him or, posthumously, his widow for purposes of prosecuting his claim to completion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, and arranged for VA compensation examinations in May 2004, September 2007 (following and as a result of the Board's March 2007 remand), and April 2008 to assess and then reassess the severity of the service-connected malaria.  In April 2009, he died and his wife was properly substituted as the appellant.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination of the Veteran's malaria was in April 2008, only one year prior to his death, so relatively recently in comparison.  Moreover, the report of that evaluation contains all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  Yet another opinion to evaluate the severity of this disability is unwarranted under the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Board is satisfied as to compliance with the instructions of its previous remands in March 2007 and March 2008.  Specifically, the RO was instructed to provide the Veteran VCAA notice as required under Dingess, supra, and Vasquez-Flores, supra; to obtain private treatment records pertaining to the Veteran's malaria; and to provide him a VA examination by an appropriate specialist to determine the nature and extent of malaria, determine whether there are any residuals of malaria, including any heart disorders, and describe in detail any residuals of malaria.  The Board finds that the RO and AMC complied with these instructions by providing him the VCAA notice required under Dingess and Vasquez-Flores and by requesting that he provide information concerning any private treatment in June 2007, which he did not provide.  The Board also finds that the September 2011 VHA medical expert opinion complies with the Board's March 2007 and March 2008 remand instructions and the Joint Motion.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that readjudication of this claim may proceed.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level of disability" may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed - so here, from March 2003 - until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older evidence is not necessarily irrelevant, it generally is not needed to determine the effective date of an increased rating.  See Francisco, supra. 

The Veteran's malaria initially was rated as 10-percent disabling from January 5, 1946, to July 13, 1947, so for about 11/2 years after his military service ended.  Since July 14, 1947, however, it has been rated as 0-percent disabling, i.e., noncompensable, under 38 C.F.R. § 4.88b Diagnostic Code 6304.  Under this code, a 100 percent disability rating is warranted when there is active disease.  The diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If the Veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, rate residuals such as liver or spleen damage under the appropriate system.

A review of the record reveals blood tests were performed by VA in May 2004, September 2007, and April 2008.  The Veteran also received blood tests from his private physician in October 2004 and February 2005.  None of the blood tests indicated the presence of malarial parasites in blood smears, despite his contention that he was diagnosed with malaria by his private physician and that he continued to experience symptoms of the disease, such as chills, fatigue, and cold sweats.  See the transcript of his Travel Board hearing in May 2005.

The May 2004 VA examination resulted in a then current diagnosis of anemia.  The impression was history of malaria in the past and history of nicotine abuse.  Additionally, a May 2004 note from Drs. C.D. and D.D. indicated the Veteran was under these physicians' care for hypertension, diabetes mellitus, anemia, coronary artery disease, and high cholesterol.

Another VA examination was provided in September 2007.  The examination report documented complaints of continued symptoms of cold sweats, particularly at nighttime, and chills that were chronic, but intermittent.  The cold sweat symptoms occurred once or twice a week, lasting for a couple of minutes and resolving spontaneously.  The Veteran also described chronic fatigue that was usually exacerbated after exertion and that occurred two or three times a week.  He denied additional hospitalizations for malaria following his initial diagnosis during service.  He also denied taking any medication for malaria at the time of the examination.  A complete blood count (CBC) and malaria smear found no malarial forms present.

Similarly, the April 2008 VA examination found no evidence of active malaria or any residuals of the disease.  During this additional examination, the Veteran also conceded the severity of his symptoms had stayed the same since the September 2007 VA examination, and that he had not received any treatment for malaria since his discharge from service.  Three sets of malaria smears were completed, none of which showed any evidence of active disease.  The examiner determined the diagnosis was malaria "in the past," with no evidence of active malaria, functional disability from past malaria, or residuals of malaria.  That April 2008 VA examiner further clarified that the symptoms of chills, fatigue, and sweats the Veteran had experienced and complained about were unlikely to be related to malaria.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating VA adjudicators must be able to distinguish, by competent and credible evidence, the extent of symptoms that is due to the service-connected disability from that which is not but, instead, the result of other unrelated factors or causes).

In April 2009, during the pendency of this appeal, the Veteran died of critical aortic stenosis, coronary artery disease, chronic renal disease, and diabetes mellitus.

And pursuant to a Joint Motion, the Board requested a VHA medical expert opinion in September 2011 to determine whether the Veteran's terminal heart disease may be considered a residual or manifestation of his service-connected malaria.  See 38 C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (permitting service connection on this secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability).  

Supporting medical evidence is generally, though not always, however, needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Later in September 2011, the VHA medical expert (a cardiologist) responded that there is no established link in the medical literature between a remote history of malaria and the subsequent development of either coronary artery disease or aortic stenosis.  Therefore, he concluded, it is not likely that any heart disorders or diseases the Veteran had at his death were proximately due to or the result of his service-connected malaria.  Furthermore, according to this cardiologist, the Veteran's heart disorders were not aggravated by his service-connected malaria.

In discussing the underlying medical rationale for this unfavorable opinion, this commenting cardiologist explained that anemia can exacerbate myocardial ischemia due to coronary artery disease and aortic stenosis, and that active malaria, as documented by a positive peripheral blood smear, can cause anemia.  But in this particular Veteran's case, there was no evidence of active malaria as proven by repeatedly negative peripheral blood smears.  Therefore, his anemia was not due to active malaria.  Furthermore, there is no evidence in the medical literature that either a remote past history of malaria or active malaria accelerates the course of coronary artery disease or aortic stenosis.

So this medical evidence that has been discussed simply does not reflect any active disease during the years immediately preceding the Veteran's death, indeed, none dating virtually all the way back to his service that ended in January 1946, so well before he had filed his increased-rating claim at issue.  The examinations in May 2004, September 2007, April 2008, and the September 2011 VHA medical expert opinion all determined there was no evidence of active malaria based on the results of the testing and repeat testing that was done to make this important determination.  The blood smears were consistently negative for indication of active disease.  Under the rating schedule, a blood smear showing malarial parasites is required for confirmation of a relapse, and there were no such indications after 1947 when the rating for the Veteran's malaria was reduced to 10 to 0 percent, i.e., to a noncompensable level.  And although he and his widow-appellant are competent to say he experienced night sweats, chills, and chronic fatigue, it ultimately was determined these symptoms were not likely the result of his malaria.  38 C.F.R. § 3.159(a)(1) versus (a)(2).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet.App.362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Moreover, although they are competent to say he experienced these types of symptoms, they are not also competent to ascribe them to his malaria versus other, unrelated factors, which the medical examiners determined were the actual causes.  See Woehlaert v. Nicholson, 21 Vet.App.456, 462 (2007) (laypersons not competent to state in-service symptoms were indicative of rheumatic fever).

The May 2004, September 2007, April 2008 VA examiners and September 2011 VHA cardiologist consistently expressed reasoned medical opinions that the Veteran's malaria was not active and, therefore, not responsible for any sweats, chills, fatigue or his ultimately fatal cardiac diseases/disorders - either in the way of a direct cause-and-effect correlation or, alternatively, by way of aggravation.  In the case of the VHA medical expert opinion from the cardiologist, which the Board obtained following and as a result of the Joint Motion, the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This is especially true here since even the blood tests performed by the Veteran's private physicians in October 2004 and February 2005 were negative for indication of active disease.

There has never been an occasion since one year prior to filing this increased-rating claim when the Veteran's malaria was compensably disabling.  Thus, there is no basis to "stage" this rating, either.  See again Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); and 38 C.F.R. § 3.400(o)(2).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2011).  Because by all medical accounts the Veteran's malaria was inactive for many years, indeed decades, preceding his death, it obviously did not markedly interfere with his employment, meaning above and beyond that contemplated by the noncompensable disability rating assigned under the Rating Schedule.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, though, under this approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Since the Veteran did not have active malaria virtually since service, certainly since the year after his discharge, and it has been established that his terminal heart disease/disorders were not residuals of malaria, the noncompensable disability rating contemplated by DC 6304 is sufficient.

Furthermore, there was no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations-which he actually specifically denied in April 2008-suggesting he was not adequately compensated for this disability by the regular Rating Schedule.

In these circumstances the Board is not required to do an extra-schedular referral.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).




ORDER

The claim for a compensable disability rating for malaria is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


